 SOUTH HILLS HEALTH SYSTEM AGENCY 653Jefferson Health System, d/b/a South Hills Health System Home Health Agency, and Family Hos-pice, a wholly-owned subsidiary of South Hills Health System and South Hills Home Care Nurses Association/PSEA Health Care, Peti-tioner.  Case 6ŒRCŒ11756  February 16, 2000  ORDER DENYING REVIEW BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND BRAME The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel, which has considered the Employer™s request for review of the Regional Director™s Decision and Direction of Election (pertinent parts of which are attached as an ap-pendix).  The request for review is denied as it raises no substantial issues warranting review.1  See generally Charter Hospital of Orlando South, 313 NLRB 951 (1994).  APPENDIX DECISION AND DIRECTION OF ELECTION As amended at the hearing, and in its posthearing brief, the Petitioner seeks to represent in a single unit all registered nurses including medical surgical nurses, mental health nurses, IV nurses, rehabilitation nurses, and intake nurses employed by the Employer at its Pittsburgh, Pennsylvania facilities and other branch facilities located in Western Pennsylvania, excluding guards, other professional employees, and supervisors within the meaning of the Act.  The Employer contends that the peti-tioned-for unit is inappropriate in terms of composition, and that the only appropriate unit is a unit composed of all profes-sional employees, including registered nurses, and nonprofes-sional employees employed by the Employer.  In the alterna-tive, the Employer argues that the only appropriate unit is a unit composed of all professional employees of the Employer. The Petitioner does not seek to represent the nonprofessional employees of the Employer on any basis, and it would not pro-ceed to an election in a combined professional-nonprofessional employee unit.1  In the alternative, the Petitioner would seek to represent all professional employees of the Employer, if that unit was found to be the sole appropriate unit for collective-bargaining purposes.  There are approximately 200 employees in the petitioned-for unit, and approximately 240 employees in an Employer-wide all professional employee unit.2  There is no history of collective bargaining for any of the employees in-volved herein.                                                                                                                                                        1 The only issue raised in the request for review is whether the Re-gional Director erred in finding appropriate the petitioned-for unit of registered nurses in a nonacute healthcare setting. 1 Sec. 9(b)(1) of the Act provides that professional employees may not be included in a bargaining unit with nonprofessionals unless they vote in favor of such inclusion.  In Leedom v. Kyne, 249 F.2d 490 (D.C. Cir. 1957), the District of Columbia Court of Appeals construed the limitation in Sec. 9(b)(1) as intended to protect professional employees and held that the professionals™ right to this benefit does not depend on Board discretion or expertise and that the denial of this right must be deemed to result in injury.  The United States Supreme Court, at 358 U.S. 184 (1958), affirmed this ruling.  The operative effect of Sec. 9(b)(1) is that a mixed professional-nonprofessional employee unit cannot be found, as a matter of law, to be the sole appropriate unit for collective-bargaining purposes.  Otherwise, the statutory limitations set forth in Sec. 9(b)(1) would be without meaning since professional employees would either have to be represented as part of an overall unit or not at all.  In this case, no labor organization is seeking to represent the Employer™s nonprofessional employees on any basis.  Thus, the question of whether a mixed unit of the Employer™s professional em-ployees and nonprofessional employees is appropriate is not an issue to be decided, and I therefore find it unnecessary to consider in any fur-ther detail the Employer™s contentions in this regard.  The Employer™s reliance on the Board™s decision in Upstate Home For Children, 309 NLRB 986 (1992), in support of its mixed professional-nonprofessional unit contention is misplaced.  In that case, the Board found that separate petitioned-for units limited to registered nurses and licensed practical nurses were inappropriate since other professional and nonprofessional employees shared a community of interest with the RNs and LPNs respectively. The Board did not hold that if the petitioner desired to represent the RNs, it had to do so only if the RNs were included in an overall unit with nonprofessional employees. SHHS is a Pennsylvania not for profit corporation and is a large, complex health organization with a number of subordi-nate entities, engaged in the provision of health care services in the Western Pennsylvania area.  Subsidiary nonprofit corpora-tions of SHHS include Family Hospice, Long-Term Care Ser-vices Corporation, Health System Service Corporation, Jeffer-son Diversified Health Service Corporation, and JHS.  SHHS is under the overall supervision of Executive Vice President and Chief Operating Officer Gary Perecko.  Reporting to Perecko are, inter alia, Judith Talbert, executive director of Family Hos-pice and Gary Retone, executive director of Home Health.  SHHS is basically a management and service corporation which provides a variety of services to its subsidiary corpora-tions, including administrative services, management services, and other support services. The operations of SHHS and its subsidiary corporations are primarily located on two campuses, commonly referred to as the Jefferson Campus and the Homestead Campus.  The Jeffer-son Campus is located in Jefferson Borough, in the South Hills section of Allegheny County, Pennsylvania.  The main building on the Jefferson Campus is Jefferson Hospital, which is a five-story acute care facility.  It appears that SHHS maintains its offices on the Jefferson Campus. The Homestead Campus is located in Homestead, Pennsyl-vania, in the eastern section of Pittsburgh, Pennsylvania, ap-proximately 12 to 15 miles to the northeast of the Jefferson Campus.  A number of buildings are located on the Homestead Campus, including a five-story structure formerly known as Homestead Hospital and now designated as Building 24. Home Health™s administrative offices are located on the fifth floor of this structure.3   In addition to its administrative office, Home Health main-tains five branch offices located in the Western Pennsylvania area, the Homestead branch office, which is also located on the  2 Although the record is not entirely clear, it appears that the Em-ployer is one of a number of business units. 3 These administrative offices include offices for management and administrative personnel, the central intake department, the utilization review department, and the allied health department.    Other operations located at the Homestead Campus include, inter alia, a primary care facility, an emergency health care facility, a skilled nursing facility, and a personal care residence. 330 NLRB No. 107  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6545th floor of building 24; Robinson Township; Monroeville; 
McMurray; and Pleasant Hills, which is located on the Jeffer-
son campus. Family Hospice is not located at either the Jefferson or 
Homestead campuses, but is rather located in Castle Shannon, a suburban area adjacent to the southern part of Pittsburgh.
4   Home Health is licensed by the Commonwealth of Pennsyl-
vania to provide health care, in
cluding nursing and allied health 
services,
5 to patients in their homes or residences.  Home 
Health is certified by Health Care Finance Administration 

(HCFA) as a Medicare certified home health agency.
6  Family 
Hospice is a licensed Medicare hospice and home care provider 

that provides health care services to terminally ill patients, and 
a variety of ﬁend of lifeﬂ services to these patients and their 
families.  These services take place in patients™ homes, nursing 
homes, hospitals, and hospices.
7 Home Health As noted, with respect to Home
 Health, although patient care 
services are provided in patients™ homes, its administrative 
operations are located in building 24 of the Homestead Cam-
pus.  Reporting to Home Health Executive Director Gary Re-
tone are: Lynn Setar, Director 
of Client Relations; Susan Nav-
ish, Director of Administration & Managed Care Services; Jill 
Johnson, Director of Clinical Operations; Christine Heasley, 
Director of Quality Managemen
t; JoAnn Parzick, Consultant for Special Projects; and Janet Rice, Financial Analyst.  Report-
ing to Jill Johnson are the directors for each of Home Health™s 
five branch offices.  In addition, reporting directly to Johnson 
are Donna Westerbeck, Manager of Rehabilitation; Jan 
Muschar, Manager for Social Work/Mental Health Nursing; 
Susan Keitzer, Manager of IV Th
erapy; and Patricia Ginsberg, 
enterostimal therapy.
8  Each branch office also has a clinical 
supervisor and a manager of operations, or patient care man-
ager.9  The clinical supervisors are responsible for supervising 
patient care and managing care delivery teams.  The patient 

care manager is responsible fo
r managing authorization and 
reauthorization of care from the payee™s standpoint.  Each 
                                                          
                                                           
4 Family Hospice was ﬁformedﬂ in
 the early 1970s by a consortium 
of institutions including SHHS, Merc
y Hospital, St. Clair Hospital, and 
South Hills Health Ministries.  It formally became a subsidiary of 
SHHS in 1991.  Family Hospice has its own Board of Directors which 

includes the chief financial officer
 of SHHS, a representative from 
Mercy Hospital, St. Clair Hospital and South Hills Health Ministries, 

respectively, and 10 other ﬁat-largeﬂ positions. 
5 Allied health services include physical therapy, occupational ther-
apy, speech therapy, mental health
 nurses and social work services. 
6 Approximately 3000 patients located
 in the Employer™s geographi-
cal service area receive approxima
tely 270,000 visits from Home 
Health personnel annually. 
7 Approximately 10 percent of Fami
ly Hospice™s patients receive pa-
tient care services pursuant to Family Hospice™s home care license.  
These patients are all terminally ill but receive home care health ser-
vices, rather than hospice services, because of the nature of some of the 
services received, e.g., chemothera
py, which serves are not covered by 
Medicare if an individual is in a hospice program. 
8 The parties stipulated, and I find,
 that the aforementioned individu-
als, with the exception of Ginsberg, 
are supervisors within the meaning 
of the Act, inasmuch as they po
ssess one or more of the authorities 
enumerated in Sec. 2(11) of the Act. 
9 The parties stipulated, and I find, th
at the branch directors, clinical 
supervisors and managers of opera
tions are supervisors within the meaning of the Act, inasmuch as they possess one or more of the au-
thorities enumerated in S
ec. 2(11) of the Act. branch office also has group fac
ilitator, who is a registered 
nurse and who is primarily re
sponsible for providing care to 
patients and coordinating care 
among care delivery teams, and 
for performing certain other tasks, such as telephoning physi-
cians and laboratories. Each branch office has assigned to it approximately 25 RNs, 
approximately 8 nurses aides, and 
approximately 2 to 3 clinical 
employees.  There are a total of approximately 130 RNs em-
ployed at the various branch offices.  These RNs are designated 
as staff medical surgical RNs.  In addition to these staff regis-
tered nurses, Home Health empl
oys 5 or 6 IV RNs who report 
to Suzanne Keitzer, manager of IV therapy; approximately 18 

to 20 mental health RNs who re
port to Jan Muschar, manager 
social work/mental health nursi
ng; approximately 25 rehabilita-
tion nurses who report to Denna Westerbeck, manager of reha-
bilitation, and an enterostimal therapy RN, Patricia Ginsberg, 
who reports directly to Johnson. 
 Ginsberg, the IV therapy RNs, 
the rehabilitation RNs and the mental health RN all perform 

direct patient care functions a
nd work in the geographical areas 
serviced by one or more of the branch offices.
10  In addition to 
the aforementioned nurses, Home Health employs at its admin-
istrative offices five intake RNs who are responsible for proc-
essing new patient referrals, e.g., ensuring the referral is appro-
priate, obtaining information pert
aining to each patient™s physi-
cian(s) and medications, proce
ssing insurance and assigning 
patients to a specific branch office for care.  These intake RNs 
report to JoAnn Parzick, cons
ultant on special projects.
11  All of 
Home Health™s RNs are paid at an hourly rate, between $16 and 
$22 per hour.
12 In addition to the RNs, it appear
s that Home Health™s profes-
sional staff consists of 2 salaried account representatives, who 
report to Lynn Setar, Direct
or of Client Relations,
13 4 occupa-
tional therapists, 18 physical therapists and 4 speech therapists 

who ultimately report to Denna Westerbeck;
14 and 4 social  10 The parties are in agreement that
 the medical surgical staff RNs, 
the IV therapy RNs, the mental heal
th RNs, the rehabilitation RNs, and 
the enterostimal RN should all be included in the unit. 
11 The parties are in agreement that
 the intake nurses should be in-
cluded in the unit. 
12 Two other RNs work at Home Health™s administrative offices at 
the Homestead Campus.  Suzanne Resetar is a specialist of clinical 
systems who is responsible for deve
loping education and training pro-
grams for Home Health™s staff, and 
Margaret Santoro is the utilization 
review nurse.  Both Resetar and Santoro report to Christine Heasley, 

director of outcome f
acility management.  The record is not clear, 
whether the Petitioner seeks to include
 Resetar and/or Santoro in the unit.  Accordingly, I shall permit Re
setar and Santoro to vote subject to 
challenge in the election directed here.    
13 The two account representatives perform marketing functions, 
e.g., they are responsible for going to physician offices and other facili-

ties to speak about the services of
fered by Home Health.  The account 
representatives do not engage in direct patient care work. 
14 The occupational therapists and phy
sical therapists report to team 
leader Lisa Simon, while the speech therapists report to team leader 
Gerry Petro.  Both Simon and Petro 
report to Westerbeck.  The occupa-
tional therapists, speech therapists, and physical therapists, together 
with the rehabilitation nurses, work out of Home Health™s Allied Health 
Services department located at the Homestead Campus.  Employees 

occupying these positions receive 
patient care assignments in geo-
graphical areas covered by one or more of the branch offices.  Home 

Health also uses the services of a number of independent physical 
therapists, occupational therapists, and speech therapists.  The parties 
are in agreement that these independent contractors should not be in-
 SOUTH HILLS HEALTH SYSTEM AGENCY 655workers who report to Jan 
Muschar, manager social 
work/mental health nursing.  As noted, the Petitioner, contrary 
to the Employer, would exclude 
these positions from the peti-tioned-for unit.
15 Once a patient referral is initially processed at the Home-
stead Campus, it is assigned to a branch office nearest the pa-

tient.  Each branch office has a number of delivery teams com-
prised of staff RNs, aides and, to the extent necessary, person-
nel from each discipline, e.g., the various therapist occupations 
and/or social workers, and the specialized nurse occupations 
(IV nurses, mental health nurses,
 rehabilitation nurses, and the 
enterostimal nurse).
16  The record reveals that each patient has a 
designated primary service provid
er (PSP) who is responsible for assessing the patient, develo
ping and changing the plan of 
care, making necessary references, completing the bulk of the 
paperwork, and for facilitating interdisciplinary communica-
tions between the staff RNs 
and the other occupational 
groups.17  Usually, the PSP is a staff RN, but in some cases the 
PSP may be from another nursi
ng occupational group or from 
one of the therapist or social worker occupational groups.  Each 
discipline, however, is responsib
le for providing an assessment 
of each patient receiving any specialized care, and for meeting 
goals and communicating with the 
patient™s physician regarding 
a plan of treatment.
18  It appears that approximately 50 percent 
of the patients receive care from multiple disciplines, with a 
small number receiving care from all of the various disci-
plines.19                                                                                               
                                                                                             
cluded in the unit.  The independent therapists conduct between 30 to 
40 percent of the therapy visits. 
15 The parties stipulated that the account representatives, occupa-
tional therapists, speech 
therapists, physical therapists, and social 
workers are professional employees within the meaning of the Act. 
16 According to Home Health, the mu
ltidisciplinary te
am approach to 
patient care is mandated by the Jo
int Commission on the Accreditation 
of Health Care Organizations (JACHO) which requires that all of Home 
Health™s services be coordinated, and that the services meet its stan-
dards. 
17 In addition, each branch office also employs a group facilitator to 
help coordinate care aspects of home
 care.  For example, a group facili-
tator would call a patient™s physician to procure a walker or cane for the 
patient as requested by physical therap
y.  By way of further example, a 
group facilitator would call to request 
the use of an aide on behalf of 
either a physical therapist or another RN for the purpose of bathing and 

providing personal care. 
18 The social workers, all of whom have master™s degrees in social 
work, address the psycosocial needs of the patient and the patient™s 
family.  Mental health RNs deal wi
th the psychiatric and psychosocial 
aspects of patient care, e.g., depression which results after a major 
change in a patient™s health condition. When the PSP makes the initial assessment of a patient, it may be 
determined by the PSP that employees
 from other disciplines are also 
required to provide care.  For example, if a patient has skin problems, 
the enterostimal nurse would be includ
ed on the delivery 
team, or, if the 
patient lives alone or appears to have
 been abused or neglected, a social 
worker may become involved.  A physician™s order is necessary before 

such additional care can be added.  19 The patients who do not receive specialized care, approximately 
50 percent of the patients, only receiv
e direct care from the staff RNs 
and the aides.  In many other cases, only a social worker may be as-
signed to a patient in addition to a staff RN and aides.  In this regard, 

Margaret Reynolds, a staff RN, testified that of her 33 current patients, 
only 4 are being seen by a physical therapist, and none are working 
with an occupational therapist or a sp
eech therapist.  Similarly, another 
staff nurse, LaVerne English, testified that of her current 20 patients, 3 
The professional employees of 
the various disciplines do not 
appear to interact with any degree of frequency on a day-to-day 
basis.  Usually, staff RNs visit th
e branch office each day, as do 
the other professional nurses, therapists, and social workers, 
who have patients in the branch 
offices™ geographical area.  It 
does not appear, however, that em
ployees spend any significant 
degree of time with one another at the branch offices.  In addi-
tion, it appears that employees from the various disciplines are 
discouraged from visiting the sa
me patients on the same day.
20  Further, the different care givers make their own scheduling 

arrangements for patient visits. 
The record reflects that the primary form of communication 
among employees providing care to
 the same patient is the 
Patient Interdisciplinary Communication Log (PIC Log) which 
remains in the patient™s homes.  This log provides a place for 
caregivers to leave messages regarding the patient or plan of 
care.
21  In some instances, a
nother form of communication 
among the disciplines is the ﬁcase 
conference,ﬂ a 
meeting of all 
employees giving care to a patient where particular problems 
arise with respect to the patient, e.g., a patient is not reaching 
the goals set by the individual team members.
22  These confer-
ences are held for less than 25 percent of all patients.
23  If a team member cannot attend due 
to scheduling conflicts, the 
team member must submit a verbal/written assessment of iden-

tified patient problems to their clinical supervisor prior to the 
conference. 
Family Hospice 
Family Hospice employs appr
oximately 14 RNs whom the 
parties agree should be included in
 the unit.  In addition, Family 
Hospice™s professional staff
24 appears to include 4 social work-
ers and 5 employees holding various administrative positions.
25  or 4 require the services of a social worker and 4 require physical ther-
apy, while none require occ
upational or speech therapy. 20 There is a monthly schedule contained in the patient™s care folder 
which is kept at the patient™s home.  Each RN or other health profes-
sional is required to mark the calendar 
with anticipated dates of visits.  
The calendar is also used to deno
te those times when physician ap-
pointments are scheduled and when any medical procedures (e.g., blood 

work, chemotherapy) will be done. 
21 Several staff RNs testified, howev
er, that they do not use the PIC 
Log on a regular basis. 
22 For example, at one team conf
erence held in December, 1999, at-
tended by a staff RN, an aide, a ment
al health RN, and an occupational 
therapist, discussions ensued concerning the use of a glucometer and 
about the patient™s medications beca
use issues had arisen about the 
patient™s blood sugar.  As a result of the conference, the patient was 

reassigned to a different PSP
 and a different staff RN. 
23 For example, Lisa Simon, team leader for physical and occupa-
tional therapy, testified that she has 
not participated in any care confer-
ences in the last 12 months. 
Each team conference is documented by a team conference record, 
and is documented on the most recen
t progress note/flow sheet which is 
contained in the patient™s care folder. 
24 Family Hospice also employs two LPNs, six home health aides 
and a number of clerical employees. 
25 These positions include the development coordinator, a position 
which is filled by Shirley Gautette, 
who is responsible for organizing all special events such as golf bene
fits and for writing all of Family 
Hospice™s publications.  The person holding this position must possess 
a bachelor™s degree.  The parties stipulated that the development coor-
dinator is a professional employee with
in the meaning of the Act.  The 
parties also stipulated that two part-time employees, Tom Foreman and 
Kirk Loadman-Copeland are professional employees within the mean-
ing of the Act.  These employees pr
ovide spiritual care to patients and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 656As previously indicated, Fami
ly Hospice is a licensed Medi-
care hospice provider whose mission 
is to care for terminally ill 
patients.  Reporting directly to 
Executive Director Judie Talbert 
are Michael Adametz, Manager of Business Services; Virginia 
Valentine, Manager of Clinical
 Operations; Marty Tiani, Man-
ager of Development; Judie Sp
eigel, Manager of Supportive 
Service; and Kay Falkenham, 
Manager of Planning and Pro-
gram Development.26  Reporting to Manager of Clinical Opera-
tions Virginia Valentine is clinic
al supervisor Jo Ellen Deasy to 
whom the RNs, aides, LPNs, and social workers report.  Also 

reporting to Deasy is Patty Hart
man, a registered nurse who 
acts as the intake coordinator for Family Hospice.
27 At Family Hospice, services are also provided under a team-
based approach, with staff divide
d into two teams, with each 
team having responsibility for patients within a specific geo-
graphical area.  Unlike Home Health, an RN is always the pri-
mary care giver or care manager, and the team itself is com-
prised only of RNs, aides and at times a social worker.
28  Be-
cause of the type of services 
rendered, volunteers and clergy 
also assist staff members in providing palliative care in accor-
dance with Hospice Medicare benefits.
29  More specifically, the 
record reflects that when a patient is referred to Family Hos-
pice, an intake RN compiles as
 much information about the 
patient as possible, including the patient™s condition, history 
and family structure.  The clinical supervisor, Deasy, then 
schedules an RN case manager to ma
ke the initial patient visit.  
The RN case manager will coordinate the care for the patient, 
including spiritual care
30 or volunteers, as needed.  In this re-
gard, the case manager completes 
a series of paperwork includ-
ing paperwork to assist other RNs in dispensing medications, a 
home health assignment form, and an initial spiritual assess-
ment form.  Nursing flow sheets and pain assessment flow 
sheets are also completed to document the patient™s condition 
and are used by team members to coordinate and provide care. 
                                                                                            
                                                           
their families and are required to po
ssess a masters degree in divinity.  
Finally, the parties stipulated that two employees holding community 
liaison positions, Teresa Mervosh and Marjorie Wilder, and Marketing 
Service Coordinator Michelle Drey
fus, are professional employees 
within the meaning of the Act.  Wild
er is a registered nurse who also functions as an intake nurse at Mercy Hospital.  Dreyfus is responsible 

for public relations for Family Hosp
ice.  The record is not clear 
whether the Petitioner would exclud
e Wilder from the petitioned-for 
unit.  I shall, therefore, permit Wilder to vote subject to challenge in the 
election directed herein. 
26 The parties stipulated, and I find, that the aforementioned indi-
viduals are supervisors within the me
aning of the act inasmuch as they 
possess one or more of the authorities se
t forth in Sec. 2(11) of the Act. 
27 It appears that the parties are in agreement that Hartman should be 
included in the unit.  Hartman works at Family Hospice™s administra-
tive office and performs all referrals 
and intake processing.  There is 
also a full-time RN, in addition to Wilder, who works at various hospi-
tals, primarily on the oncology floo
rs, performing intake functions. 
28 An interdisciplinary Group Care Pl
an is prepared for each patient 
which has contributions from the Hospice medical director, RN case 
manager, social workers, and attending physicians. 
29 Much of the care Family Hospice 
provides occurs in acute care fa-
cilities, and Family Hospice is required 
to ensure that the plan of care is 
being followed in the hospital.  The care manager must coordinate the 
services of Family Hospice with th
e hospital nursing staff, and other 
staff, for those patients admitted to acute care facilities. 
30 Social workers, in conjunction with clergy, provide bereavement 
counseling to patients and their families. 
Other Factors Relevant to the Unit Determination 
SHHS™s Human Resources Department, which is located at 
the Homestead Campus, serves 
all of SHHS™s operations, in-
cluding Home Health and Family Hospice.  All personnel files 
of Home Health and Family Hospice employees are kept there.  
All employees of SHHS are subj
ect to the same personnel poli-
cies which are set forth in SHHS™s employee handbook and 

include such matters as timeclock/recordkeeping requirements, 
orientation program, wearing of ID badges, and dress code and 
attendance policies, codes of co
nduct, discipline program, work 
reduction policy, uniform payroll 
periods, benefit programs, job 
bidding, and transfer policies. 
The record does not reveal any instances of Home Health 
and Family Hospice RNs transfe
rring between the two entities.  
Further, the record does not reveal any instances of interchange 
between RNs and other professional staff. 
Analysis and Conclusions 
The Petitioner, contrary to the Employer, contends that a unit 
limited to RNs employed at Home Health and Family Hospice 
is appropriate for the purpos
e of collective bargaining. 
Neither Home Health nor Family Hospice are acute care 
health care facilities.  When determining the appropriate bar-
gaining unit for nonacute health care facilities, such as Home 
Health and Family Hospice, the Board applies the ﬁpragmatic 
or empirical community of interestﬂ test set forth 
in Park 
Manor Care Center, Inc., 305 NLRB 872, 874Œ875 (1991).  In 
this regard, the Board will consid
er community of interest fac-
tors, and factors deemed relevant by the Board in its rulemak-
ing proceedings in collective-bargaining units in the health care 
industry, the evidence presented during rulemaking with re-
spect to units in acute care hospitals,
31 and prior precedent. 
Specifically, the Board found during the rulemaking process 
that RNs in acute care hospitals constitute a discrete group 
because their distinctive interests warranted separate represen-
tation.  The factors relied upon by the Board in making this 
determination included: (1) uni
que work schedules, (2) unique responsibilities, (3) common supervision by other nurses, (4) 
separate labor market and dist
inct wages from those of other 
professionals, (5) separate edu
cation, training and licensing 
requirements, (6) intera
ction with other RNs, (7) lack of regular 
and recurring contact with other professionals, (8) lack of inter-

change, and (9) history of representation and bargaining in 
separate units.  53 CFR at 33911Œ33917, 284 NLRB at 1543Œ
1552. Since 
Park Manor
, the Board has not had occasion to con-sider whether a unit limited to registered nurses at a nonacute 
care home health facility, rather 
than a unit of all professional 
employees, is appropriate for collective bargaining purposes.
32   The Employer argues that a unit limited to RNs, apart from 
other professionals of Home Hea
lth and Family Hospice, is not 
appropriate because the RNs constitute only a segment of the 
panoply of professionals interac
ting with one another to pro-vide multidisciplinary team-based care to patients.  Thus, the 
Employer argues that this multidisciplinary team approach 
 31 See 53 CFR 33900 (1988) and 54 CFR 16336 (1989), set forth in 
284 NLRB 1516, et. seq. 
32 In 
Visiting Nurses Association of Central Illinois,
 324 NLRB 55 
(1997), the issue presented was whethe
r a single facility, rather than a 
multi-site unit of home health care 
registered nurses was appropriate.  
The Board was not presented with the issue of whether other profes-
sional employees must be included in the unit. 
 SOUTH HILLS HEALTH SYSTEM AGENCY 657demonstrates ﬁan overwhelming 
degree of community of inter-
estﬂ among the professionals at issue herein.  More specifically, 
the Employer argues that the ut
ilization of PSPs, group facilita-tors, and care managers to coordi
nate patient care, the PIC Log 
process, and other forms of written communication and docu-
ments prepared for each patient clearly establishes the high 
degree of functional integration of the work force. 
For the reasons set forth below, I find that the petitioned-for 
unit is appropriate for the purposes
 of collective bargaining.  In 
this regard, I first note that there are a number of professional 

employees at Home Health and Family Hospice who the Em-
ployer seeks to include in the unit who do not provide direct 
patient care services and are not part of any multidisciplinary 
health care team.
33  Further, unlike, the therapists and social 
workers, RNs are paid by the hour and, generally, are the pri-
mary caregivers who are respons
ible for assessing the patients, 
making necessary referrals, a
nd developing and changing the 
plans of care.  Significantly, the record clearly establishes, as 
set forth previously, that RNs are part of every delivery team, 
while therapists and/or social workers are part of delivery teams 
for approximately 50 pe
rcent of the patients.  In addition, there 
is little face-to-face contact 
between RNs and other profes-
sional groupings.  There is little, if any, overlapping of time 
spent with a patient. 
Although social workers and therapists are part of the ﬁteam 
approachﬂ utilized by the Home 
Health and Family Hospice, 
the argument made by hospitals during the rulemaking process 

that a ﬁteam approachﬂ compels a conclusion that RNs must be 
                                                          
 33 E.g., the administrative assistants
 at Home Health, the mandatory 
service coordinator, the developmen
t coordinator, and at least one 
community liaison person employed at Family Hospice. 
combined with other professionals was rejected by the Board.  

Specifically, the background data reviewed by the Board in the 
rulemaking process revealed that there are sometimes cross-
over duties between RNs and othe
r professionals, the evidence 
also established that licensing 
and other regulations clearly 
prevent RNs from doing much of the work of other profession-
alsŠand other professionals fro
m doing RN work.  53 CFR at 
33912, 284 NLRB at 1544Œ1545.  Thus, the Board concluded 
the fact that some hospitals 
utilize a multidisciplinary team 
concept did not ﬁdetract from th
e separate appropriateness of 
RN units.ﬂ  53 CFR at 33913, 284 NLRB at 1546Œ1547.  In this 
regard, the Board emphasized that the utilization of a multidis-
ciplinary team approach is a process to ensure that the elements 
of patient care are organized but
 that such a consideration did 
not ﬁalter each licensed professional™s responsibility for his or 

her individual scope of practice.ﬂ  Id.  Additionally, the Board 
noted that the participation of some RNs in team care did not 
affect wages, hours, benefits, training, skills, or functions of 
RNs on or off the teams.  Id. 
Based on the above, and the record as a whole, it does not 
appear that to the extent Home Health and Family Hospice 
provide multidisciplinary care, such a consideration compels a 
conclusion that a combined unit of RNs and other professional 
employees is the only unit appropriate for collective-bargaining 
purposes.  Accordingly, in accordance with the ﬁpragmatic or 
empirical community of interest testﬂ set forth in 
Park Manor, I 
find a unit of RNs employed by Home Health and Family Hos-

pice to be a unit appropriate fo
r the purposes of collective bar-
gaining. 
. . . .   